Rule 1.17    Sale of Law Practice

      A lawyer or law firm may, for consideration, sell or purchase a law practice, or an
area of practice, including good will, if the following conditions are satisfied:

      (a)    The seller ceases to engage in the private practice of law, or in the area
of practice that has been sold, in Pennsylvania; however, the seller is not
prohibited from assisting the purchaser in the orderly transition of active client
matters for a reasonable period after the closing without a fee.

      (b)    The seller sells the entire practice, or the entire area of practice, to one
or more lawyers or law firms. [as an entirety to a single lawyer. For purposes of
this Rule, a practice is sold as an entirety if the purchasing lawyer assumes
responsibility for all of the active files except those specified in paragraph (g) of
this Rule.]

       (c)    [Actual written notice is given to each of the seller’s clients, which
notice must include at a minimum] The seller gives written notice to each of the
seller’s clients, which notice must include at a minimum:

             (1)    notice of the proposed transfer of the client’s representation,
      including the identity and address of the [purchasing lawyer] purchaser;

             (2)   a statement that the client has the right to representation by the
             [purchasing lawyer] purchaser under the preexisting fee arrangements;

             (3)   a statement that the client has the right to retain other counsel or to
             take possession of the file; and

            (4)    a statement that the client’s consent to the transfer of the
      representation will be presumed if the client does not take any action or does not
      otherwise object within 60 days of receipt of the notice.

       If a client cannot be given notice, the representation of that client may be
transferred to the purchaser only upon entry of an order so authorizing by a court
having jurisdiction. The seller may disclose to the court in camera information
relating to the representation only to the extent necessary to obtain an order
authorizing the transfer of a file.

       (d)   The fees charged clients shall not be increased by reason of the sale.
Existing agreements between the seller and the client concerning fees and the scope of
work must be honored by the purchaser, unless the client gives informed consent
confirmed in writing.
        (e)    The agreement of sale shall include a clear statement of the respective
responsibilities of the parties to maintain and preserve the records and files of the
seller’s practice, including client files.

      (f)     In the case of a sale by reason of disability, if a proceeding under Rule
301 of the Pennsylvania Rules of Disciplinary Enforcement has not been commenced
against the [selling lawyer] seller, the [selling lawyer] seller shall file the notice and
request for transfer to voluntary inactive status, as of the date of the sale, pursuant to
Rule 219(j) thereof.

        (g)    The sale shall not be effective as to any client for whom the proposed sale
would create a conflict of interest for the purchaser or who cannot be represented by the
purchaser because of other requirements of the Pennsylvania Rules of Professional
Conduct or rules of the Pennsylvania Supreme Court governing the practice of law in
Pennsylvania, unless such conflict, requirement or rule can be waived by the client and
the client gives informed consent.

      (h)   For purposes of this Rule[:], the term “seller” means an individual
lawyer or a law firm that sells a law practice or an area of law practice, and
includes both the personal representative or estate of a deceased or disabled
lawyer and the deceased or disabled lawyer, as appropriate.

            [(1) the term ‘‘single lawyer’’ means an individual lawyer or a law firm
      that buys a law practice, and]

             [(2) the term ‘‘seller’’ means an individual lawyer or a law firm that
      sells a law practice and includes both the personal representative or estate
      of a deceased or disabled lawyer and the deceased or disabled lawyer, as
      appropriate.]

      (i)     Admission to or withdrawal from a law partnership or professional
association, retirement plan or similar arrangement or a sale limited to the tangible
assets of a law practice is not a sale or purchase for purposes of this Rule 1.17.

Comment:

       [1]    The practice of law is a profession, not merely a business. Clients are not
commodities that can be purchased and sold at will. Pursuant to this Rule, when a
lawyer or a law firm ceases to engage in the private practice of law or ceases to
practice in an area of law in Pennsylvania and [another lawyer] other lawyers or
[firm takes] firms take over the representation of the clients of the seller, the seller,
including the personal representative or estate of a deceased or disabled lawyer, may
obtain compensation for the reasonable value of the practice similar to withdrawing
partners of law firms. See Rules 5.4 and 5.6. Admission to or retirement from a law
partnership or professional association, retirement plans and similar arrangements, and



                                            2
a sale of tangible assets of a law practice, do not constitute a sale or purchase
governed by this Rule.

[Sale of Entire Practice] Termination of Practice by the Seller

       [2]   The requirement that all of the private practice, or all of an area of
practice, be sold is satisfied if the seller in good faith makes the entire practice, or the
area of practice, available for sale to the [purchaser] purchasers. The fact that a
number of the seller’s clients decide not to be represented by the [purchaser]
purchasers but take their matters elsewhere, therefore, does not result in a violation of
this Rule. Return to private practice as a result of an unanticipated change in
circumstances does not necessarily result in a violation. For example, a lawyer
who has sold the practice to accept an appointment to a judicial office does not
violate the requirement that the sale be attendant to cessation of practice if the
lawyer later resumes private practice upon being defeated in a contested or a
retention election for the office or resigns from a judiciary position.

[Single Purchaser]

      [3]    The requirement that the seller cease to engage in the private
practice of law does not prohibit employment as a lawyer on the staff of a public
agency or a legal services entity that provides legal services to the poor, or as in-
house counsel to a business.

       [4]    This Rule also permits a lawyer or law firm to sell an area of practice.
If an area of practice is sold and the lawyer remains in the active practice of law,
the lawyer must cease accepting any matters in the area of practice that has been
sold, either as counsel or co-counsel or by assuming joint responsibility for a
matter in connection with the division of a fee with another lawyer as would
otherwise be permitted by Rule 1.5(e). For example, a lawyer with a substantial
number of estate planning matters and a substantial number of probate
administration cases may sell the estate planning portion of the practice but
remain in the practice of law by concentrating on probate administration;
however, that practitioner may not thereafter accept any estate planning matters.
Although a lawyer who leaves this jurisdiction typically would sell the entire
practice, this Rule permits the lawyer to limit the sale to one or more areas of the
practice, thereby preserving the lawyer’s right to continue practice in the areas of
the practice that were not sold.

Sale of Entire Practice or Entire Area of Practice

       [[3]] [5] This Rule requires [a single purchaser] that the seller’s entire
practice, or an entire area of practice, be sold. The prohibition against [piecemeal]
sale of [a] less than an entire practice area protects those clients whose matters are
less lucrative and who might find it difficult to secure other counsel if a sale could be
limited to substantial fee generating matters. The [purchaser is] purchasers are

                                             3
required to undertake all client matters in the practice, or practice area, subject to client
consent. If, however, the purchaser is unable to undertake all client matters because of
nonwaivable conflicts of interest, other requirements of these Rules or rules of the
Supreme Court governing the practice of law in Pennsylvania, the requirement [that
there be a single purchaser] is nevertheless satisfied.

Client Confidences[, Consent and Notice]

        [[4]] [6]     Negotiations between seller and prospective purchaser prior to
disclosure of information relating to a specific representation of an identifiable client no
more violate the confidentiality provisions of Rule 1.6 than do preliminary discussions
concerning the possible association of another lawyer or mergers between firms with
respect to which client consent is not required. See Rule 1.6(c)(6) and (7). Providing the
purchaser access to the client-specific detailed information relating to the
representation, such as the client’s file, however, requires client consent. The Rule
provides that before such information can be disclosed by the seller to the purchaser
the client must be given [actual] written notice of the contemplated sale and file transfer
including the identity of the purchaser and any proposed change in the terms of future
representation, and must be told that the decision to consent or make other
arrangements must be made within 60 days. If [actual] notice is given, and the client
makes no response within the 60 day period, client consent to the sale will be
presumed.

Notice and Consent

        [[5]] [7]    Once an agreement is reached between the seller and the
purchaser, the client must be given written notice of the contemplated sale and
file transfer including the identity of the purchaser, and must be told that the
decision to consent or make other arrangements must be made within 60 days. If
notice is given, and the client makes no response within the 60 day period, client
consent to the sale will be presumed. The Rule provides the minimum notice to the
seller’s clients necessary to make the sale effective under the Rules of Professional
Conduct. The [person responsible for notice] seller is encouraged to give sufficient
information concerning the purchasing law firm or lawyer who will handle the matter so
as to provide the client adequate information to make an informed decision concerning
ongoing representation by the purchaser. Such information may include without
limitation the [buyer’s] purchaser’s background, education, experience with similar
matters, length of practice, and whether the [lawyer(s) are] purchaser is currently
licensed in Pennsylvania.

       [[6]] [8]     No single method is provided for the giving of [actual] written
notice to the client under paragraph (c). It is up to the [person undertaking to give
notice] seller to determine the most effective and efficient means for doing so. For
many clients, certified mail with return receipt requested will be adequate. However,
with regard to other clients, this method may not be the best method. It is up to the
[person responsible for giving notice] seller to make this decision.

                                             4
      [[7] The party responsible for giving notice is likewise not identified in
the Rule. In many cases the seller will undertake to give notice. However, the Rule
permits the purchasing lawyer or law firm to fulfill the notice requirement.]

       [[8]] [9]      All of the elements of client autonomy, including the client’s
absolute right to discharge a lawyer and transfer the representation to another, survive
the sale of the practice or area of practice.

Fee Arrangements Between Client and Purchaser

       [[9]] [10]    The sale may not be financed by increases in fees charged to the
clients of the practice. This protection is underscored by both paragraph (c)(2) and
paragraph (d). Existing agreements between the seller and the client as to the fees and
the scope of the work must be honored by the purchaser, unless the client gives
informed consent confirmed in writing.

Other Applicable Ethical Standards

        [[10]] [11] Lawyers participating in the sale of a law practice or a practice
area are subject to ethical standards applicable to involving another lawyer in the
representation of a client. These include, for example, the seller’s obligation to exercise
competence in identifying a purchaser qualified to assume the practice and the
purchaser’s obligation to undertake the representation competently (see Rule 1.1); the
obligation to avoid disqualifying conflicts, and to secure [client] the client’s informed
consent for those conflicts which can be waived by the client (see Rule 1.7 regarding
conflicts and Rule 1.0(e) for the definition of informed consent); and the obligation to
protect information relating to the representation. See Rules 1.6 and 1.9.

       [[11]] [12] If approval of the substitution of the purchasing attorney for the
selling attorney is required by the Rules of any tribunal in which a matter is pending,
such approval must be obtained before the matter can be included in the sale. See Rule
1.16.

Applicability of the Rule

       [[12]] [13] This Rule applies to the sale of a law practice by representatives of
a deceased[,] or disabled [or disappeared] lawyer. Thus, the seller may be
represented by a non-lawyer representative not subject to these Rules. Since, however,
no lawyer may participate in the sale of a law practice which does not conform to the
requirements of this Rule, the representatives of the seller as well as the [purchasing
lawyer] purchaser can be expected to see to it that they are met.

      [[13]] [14] This Rule does not apply to transfers of legal representation
between lawyers when such transfers are unrelated to the sale of a practice or an area
of practice.

                                            5